Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3 August 2022 has been entered.
Claims 2, 3, 5-7, 9-10 have been amended. Claims 1, 4 are canceled.  Claims 2, 3, 5-20 are remaining in the action.  


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 15, 16 17, 19, 20 are rejected under 35 U.S.C. 102a2 as being anticipated by Frizzell (US 5934963 A).
Regarding Claim 15, Frizzell discloses a fin configured to be selectively and operatively coupled to a watersport board, the fin comprising: a fin base (fin in element 15) that is configured to be at least partially received within the watersport board when the fin is operatively coupled to the watersport board; a hydrodynamic blade (Element 11) extending from the fin base and configured to extend into a body of water when the fin is operatively coupled to the watersport board and when the watersport board operates upon the body of water; a retainer (at least Element 40 and 43) configured to transition between a locked position, in which the fin base is restricted from removal or insertion into the watersport board, and an unlocked position, in which the fin base can be removed from or inserted into the watersport board, wherein the actuator comprises an integral (adj.  2. Made up of component parts which together constitute a unity ) portion of the hydrodynamic blade when the retainer is in the locked position. (See Fig. 1.)

Regarding Claim 16, Frizzell discloses the fin of claim 15, wherein the actuator forms part of a leading edge of the hydrodynamic blade when retainer is in the locked position. (See Fig. 1. The leading edge of the hydrodynamic blade has  the forward portion of the actuator handle 41 and leading edges 30.  A leading edge can have a bump.)

Regarding Claim 17, Frizzell discloses the fin of claim 15, wherein the retainer is configured to maintain a fixed distance from the fin base. (At least “a distance” from the left side of the fin to the center of the retainer.)

Regarding Claim 19, Frizzell discloses fin of claim 15, wherein the actuator is configured to maintain a second fixed distance from the fin base. (Fig. 2, Fig. 4.  The spring is configured to maintain an infinite number of positions with differing pressure on the spring.)

Regarding Claim 20, Frizzell discloses fin of clam 15, wherein the fin base is configured to be at least partially received within a fin box of the watersport board when the fin is operatively coupled to the watersport board and wherein the retainer further comprises: a retainer latch that is configured to extend within a retention channel of the fin box to restrict removal of the fin base from the fin box when the fin base is inserted into the fin box and the retainer is in the locked position. (Elemnt 47, Fig. 3)

Response to Arguments
Applicant's arguments filed 3 August 2022 have been fully considered but they are not persuasive.

Regarding Claim 15, Applicant has cut and paste the same arguments relating to integral without responding to the previous set of arguments.  Examiner has cut and paste the previous response.

26. Regarding Claim 15, Applicant argues Frizzel lacks the feature of an “actuator comprises an integral portion of the hydrodynamic blade” when the retainer is in the locked position. Examiner further cited the plain meaning of the term “integral” from the Oxford English Dictionary as (adj. 2. Made up of component parts which together constitute a unity ) The actuator is part of the unit of the blade’s hydrodynamic surface because the actuator is in the water and has a surface. Examiner concedes it does not form an unbroken, coextensive, coplanar part as neatly as the tang does, but it falls within the broadest reasonable interpretation of the hydrodynamic surface as much as any other bump sitting atop the tang of fin would. Examiner concedes the handle is part of the release system. The same as Applicant’s. And as in Applicant’s invention, the handle can be integral to both units. The Examiner maintains the rejection. (Compare with Claim 5 which puts a finer point on how it is integrated into blade.)

Applicant added that “Applicant respectfully submits that the Examiner's interpretation of the term "integral" effectively renders the term meaningless. If two disparate components separated by space and the lack of aligned surfaces can be considered integral, there is no collection of components that would not be considered integral.”  Examiner would add…”there is no collection of components that would not be considered integral…if the parts together constitute a unity.”  It’s based on the conception of the underlying object which “constitute a unity”.  Wheels are integral with a car, independent of surfaces.  The underlying object in Applicant’s claim is “a hydrodynamic blade that extends from the fin base and that is configured to extend into a body of water” for which  “the actuator comprises an integral portion of the hydrodynamic blade.”  Frizzell’s actuator most definitely extends from the fin base and that is configured to extend into a body of water.  It’s just not a continuous surface with other portions of the hydrodynamic blade extending from the tang.  It’s integral, not continuous.  It’s an integral surface with the hydrodynamic blade as claimed because the hydrodynamic blade is “Made up of component parts which together constitute a unity.”  The Examiner maintains the rejection.  

Allowable Subject Matter
Claims 2,3, 5-14 are allowed.
Claims 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW POLAY whose telephone number is (408)918-9746. The examiner can normally be reached M-F 9-5 Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joe Morano can be reached on 5712726684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW POLAY/Primary Examiner, Art Unit 3617                                                                                                                                                                                                        13 August 2022